Affirming.
Appellant was convicted and sentenced to serve eight years in the State Reformatory under an indictment charging him with wilfully and maliciously cutting and wounding his wife with intent to kill. The only complaint relied on for reversal is that the attorney for the Commonwealth in his argument used prejudicial and inflammatory remarks to the jury. As the Assistant Attorney General has pointed out in his brief, the error complained of is not contained in that portion of the Bill of Exceptions which was approved and signed by the Trial Judge. Therefore, we can not entertain the question. Criminal Code of Practice, Sections 280 and 282; Alsept et al. v. Commonwealth, 240 Ky. 395, 42 S.W.2d 517, 518. However, we have examined the affidavit of counsel for appellant and the transcript of the closing argument of the Commonwealth's Attorney which purport to contain the matters complained of, and have concluded that the purported remarks of the Commonwealth's Attorney were not of such nature as to be prejudicial to the substantial rights of appellant.
The judgment is affirmed. *Page 116